DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/739677 by Ryu et al.
3.	Claims 1-15 are currently pending and have been fully considered.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/309344, filed on 12/12/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the guide rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2015/0325824), herein referred to as Hasegawa, in view of Biskup et al. (US 2017/0047572), herein referred to as Biskup, and Eadelson (US 2020/0052356).

Regarding claim 1, Hasegawa teaches a battery module (battery block 1, Figure 1, P 33), comprising: a plurality of battery cells (cells 2, Figure 2, P 34) stacked on one another (Figure 2 demonstrates the cells 2 stacked on one another); a cell housing (case 3, Figure 2, P 35) configured to accommodate the plurality of battery cells (Figure 2 demonstrates how the case 3 accommodates the cells 2); a cover bus bar (positive-side collection portion 4, Figure 2, P 36; negative-side collection portion 5, Figure 2, P 37) configured to cover an entire upper side of the cell housing (Figure 1 demonstrates how the positive-side collection portion 4 covers an entire upper side of the case 3) and including electrode connection layers (positive electrode plate 12, Figure 2, P 49; negative electrode plate 18, Figure 2, P 54), wherein the cover bus bar is electrically connected to electrodes of the plurality of battery cells through the electrode connection layers (positive-side collection portion 4 is a connection member that electrically interconnects the positive electrodes of aligned cells 2, P 46. Paragraph 49 describes how the positive electrode plate 12 is what allows the electrical connection to occur. Paragraphs 51 and 54 describe a similar arrangement for the negative-side components), and wherein the electrode connection layers are arranged in a layered structure (Figure 2 demonstrates how the positive electrode plate 12 is arranged in a layered structure with the rest of the positive-side collection portion 4 components. Figure 2 also demonstrates how the negative electrode plate 18 is arranged in a layered structure with the rest of the negative-side collection portion 5 components). 

Hasegawa does not teach wherein a single cover bus bar includes both electrode connection layers, and a phase change material filled in the cell housing to guide cooling of the plurality of battery cells, wherein the plurality of battery cells are partially immersed in the phase change material.

Biskup teaches a similar battery assembly including batteries that are interconnected using a sequence of bus bars (Abstract). Biskup teaches a single cover bus bar that includes both electrode connection layers (first bus bar 214 is connected to the negative terminals of the first group of batteries, Figure 2, P 34. A second bus bar 222 is connected to the positive terminals of the same group of batteries, Figure 2, P 34. Paragraph 4 describes how including both electrical connections on one end of the cells has the benefit of simplifying battery pack design and allowing a liquid coolant-based cooling system to be used on the opposite end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including multiple electrode connection layers in multiple bus bar portions of Hasegawa and make both electrode connection layers in a single cover bus bar as taught by Biskup, in order to simplify battery pack design and allow for a liquid coolant system to be used on the opposite end.

Eadelson teaches a similar energy storage device that includes methods and systems for regulating the temperature of the energy storage device (Abstract) and teaches how finding effective thermal solutions for energy storage devices and electronic systems is of interest to reduce cost and provide increased performance (Paragraph 4). Eadelson teaches a phase change material (liquid coolant 450, Figure 4A, P 62) filled in the cell housing to guide cooling of the plurality of battery cells (the cells of the energy storage device 455 may provide thermal energy ... to the liquid coolant 450, Figure 4A, P 62), wherein the plurality of battery cells are partially immersed in the phase change material (cells 455 of an energy storage device ... submerged in a liquid coolant 450, Figure 4A, P 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module of modified Hasegawa and Biskup and make the battery module contain a phase change material filled in the cell housing to cool the battery cells while the cells are immersed in the phase change material as taught by Eadelson, in order to provide an effective thermal solution for the battery module that reduces cost and provides increased performance.

Regarding claims 2 and 9, modified Hasegawa teaches the battery module according to claim 1, further comprising: a heatsink (Eadelson: condenser 405, Figures 4A and 4B, P 62) mounted to at least one of the cell housing or the cover bus bar to cool the plurality of battery cells (Eadelson: the condenser 405 may condense the vapor coolant to a liquid coolant 450 to regenerate the liquid coolant, Figure 4A, P 62. Also Eadelson teaches a liquid coolant reservoir can be positioned on a side of the cell housing, Figure 4B. With the combination of Hasegawa and Eadelson, the condenser 405 would be contained within the housing such that it reads on being mounted to at least one of the cell housing or the cover bus bar).

Regarding claim 3, modified Hasegawa teaches the battery module according to claim 1, wherein the cover bus bar further includes insulation layers (Hasegawa: positive-side insulating plate 10, Figure 2, P 47; negative-side insulating plate 16, Figure 2, P 52) for insulating the electrode connection layers (Hasegawa: Paragraph 47 describes how positive-side insulating plate 10 electrically insulates the positive electrode plate 12. Paragraph 52 describes how the negative-side insulating plate 16 electrically insulates the negative electrode plate 18), wherein the insulation layers and the electrode connection layers are arranged in a layered structure (Hasegawa: Figure 2 demonstrates how the insulating plates and electrode plates are arranged in a layered structure).
Regarding claim 4, modified Hasegawa teaches the battery module according to claim 2, wherein the electrode connection layers are disposed between the insulation layers, respectively (Hasegawa: Figure 2 demonstrates how the electrode plates are disposed between the insulating plates, respectively).

Regarding claim 10, modified Hasegawa teaches the battery module according to claim 9, wherein the phase change material is a material that, when a temperature of the plurality of battery cells is raised, evaporates and moves toward the cover bus bar (Eadelson: at least a portion of the liquid coolant 450 may undergo a phase transition to a vapor coolant, Figure 4A, P 62. With the combination of Hasegawa and Eadelson, the vapor coolant would move toward the cover bus bar), and then is liquefied by the heatsink and moves to a lower side of the cell housing (Eadelson: the condenser 405 may condense the vapor coolant to a liquid coolant 450 to regenerate the liquid coolant 450, Figure 4A, P 62. With the combination of Hasegawa and Eadelson, the condensed liquid coolant would move toward the lower side of the cell housing).

Regarding claim 11, modified Hasegawa teaches the battery module according to claim 10, further comprising: a guide rib (Eadelson: liquid coolant inlet 415, Figure 4A, P 62. The liquid coolant inlet 415 functions to guide the liquid coolant back to the battery cells, such that it reads on a guide rib which has the same function) provided at an upper side of an inner wall of the cell housing (With the combination of Hasegawa and Eadelson, the liquid coolant inlet would be located at an upper side of the inner wall of the cell housing) to guide movement of the liquefied phase change material to a lower side of the cell housing (Eadelson: the liquid coolant 450 may be directed from the condenser 405 to a liquid coolant reservoir 440 via a liquid coolant inlet 415, Figure 4A, P 62. With the combination of Hasegawa and Eadelson, the liquid coolant inlet would guide the condensed liquid coolant to the lower side of the cell housing).

Regarding claim 13, modified Hasegawa teaches the battery module according to claim 1, wherein the plurality of battery cells are cylindrical secondary batteries (Hasegawa: Each cell 2 has a cylindrical outer shape, Figure 2, P 41).

Regarding claim 14, modified Hasegawa teaches a battery pack, comprising: at least one battery module defined in claim 1; and a pack case configured to package the at least one battery module (Hasegawa: Figure 4 and Paragraph 63 describes a battery module 30 which is formed by interconnecting a plurality of battery blocks 1).

Regarding claim 15, modified Hasegawa teaches a vehicle, comprising: at least one battery pack defined in claim 13 (Biskup: Paragraph 39 describes how the battery pack is preferably used in an electric vehicle).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2015/0325824), herein referred to as Hasegawa, in view of Biskup et al. (US 2017/0047572), herein referred to as Biskup and Eadelson (US 2020/0052356), as applied to claim 4 above, and further in view of Chan (US 2018/0138478). 
Regarding claim 5, modified Hasegawa teaches the battery module according to claim 4, wherein the cover bus bar includes: a first insulation layer (Hasegawa: positive-side insulating plate 10, Figure 2, P 47) configured to form a lower side of the cover bus bar and provided to face the plurality of battery cells (Hasegawa: Figure 2 demonstrates how the positive-side insulating plate 10 is configured to form a lower side of the positive-side collection portion 4 and faces the plurality of cells 2); a first electrode connection layer (Hasegawa: positive electrode plate 12, Figure 2, P 49) disposed at an upper side of the first insulation layer and electrically connected to one of positive electrodes or negative electrodes of the plurality of battery cells (Hasegawa: Figure 2 demonstrates how the positive electrode plate 12 is disposed at an upper side of the positive-side insulating plate 10 and electrically connected to the positive electrodes of the cells 2); a second insulation layer (Hasegawa: negative-side insulating plate 16, Figure 2, P 52) disposed at an upper side of the first electrode connection layer (Hasegawa: With the modification of Biskup, the negative-side insulating plate 16 is now disposed at an upper side of the positive electrode plate 12); a second electrode connection layer (Hasegawa: negative electrode plate 18, Figure 2, P 54) disposed at an upper side of the second insulation layer and electrically connected to the other of the positive electrodes or the negative electrodes of the plurality of battery cells (Hasegawa: With the modification of Biskup, the negative electrode plate 18 is now disposed at an upper side of the negative-side insulating plate 16 and electrically connected to the negative electrodes of the cells 2). Modified Hasegawa does not teach a third insulation layer disposed at an upper side of the second electrode connection layer to form an upper side of the cover bus bar.
Chan teaches a similar battery module that alleviates explosion propagation from one cell to another (Abstract). Chan teaches a third insulation layer (insulation layer 410, Figure 5, P 25) disposed at an upper side of the second electrode connection layer to form an upper side of the cover bus bar (Figure 5 and Paragraph 25 describe how the insulation layer 410 is disposed at an upper side of the bus bar 407 and serves the purpose of directing exploding material released from a cell among the plurality of cells 201 away from the other battery cells in the battery module 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including two insulation and two electrode layers of modified Hasegawa and include a third insulation layer on top of the second electrode layer as taught by Chan, in order to direct exploding material released from a cell away from the other cells in the battery module.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2015/0325824), herein referred to as Hasegawa, in view of Biskup et al. (US 2017/0047572), herein referred to as Biskup, Eadelson (US 2020/0052356), and Chan (US 2018/0138478), as applied to claim 5 above, and further in view of Miyawaki (US 2017/0005314).
Regarding claim 6, modified Hasegawa teaches the battery module according to claim 5. Modified Hasegawa does not teach wherein the first electrode connection layer and the second electrode connection layer are provided as a flexible printed circuit board.
Miyawaki teaches a similar energy storage apparatus which includes a positive electrode terminal, negative electrode terminal, terminal neighboring member, and a housing (Abstract). Miyawaki teaches wherein the first electrode connection layer and the second electrode connection layer are provided as a flexible printed circuit board (Figure 2 and Paragraph 63 demonstrates how the bus bars 60 and printed circuit board 70 are formed on the terminal neighboring member 50. Paragraph 65 describes how the use printed circuit boards 70 allow for the mounting property of parts to be enhanced and the detection of a temperature of the energy storage device 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module of Hasegawa and make the electrode connection layers printed circuit boards as taught by Miyawaki, in order to enhance the mounting property of parts and allow for the detection of a temperature of the device.

Regarding claim 7, modified Hasegawa teaches the battery module according to claim 5, wherein an insulation pattern is provided to a rim of at least one of the first electrode connection layer or the second electrode connection layer (Hasegawa: Figure 2 and Paragraph 78 describes how holders 6 and 7 are located at a rim of the positive electrode plate 12, are integrated with the case 3 and the positive-side collection portion 4, and are made of an insulating material).
Regarding claim 8, modified Hasegawa teaches the battery module according to claim 6, wherein a rim of the cover bus bar is bonded to a rim of the cell housing by seaming (Hasegawa: Figure 1 demonstrates how the rim of the positive-side collection portion 4 is bonded to the rim of the case 3).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 is currently rejected under 35 USC 112(b) as being indefinite due to lack of antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 11,374,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application and the patent recite analogous battery module limitations.
With respect to claims 1, 11 and 12 of the pending application, the patent recites (Claim 1) a battery module, comprising a plurality of battery cells stacked on one another; a cell housing configured to accommodate the plurality of battery cells; a cover bus bar configured to cover an entire upper side of the cell housing and including electrode connection layers, wherein the cover bus bar is electrically connected to electrodes of the plurality of battery cells through the electrode connection layers, and wherein the electrode connection layers are arranged in a layered structure; a phase change material filled in the cell housing to guide cooling of the plurality of battery cells, wherein the plurality of battery cells are partially immersed in the phase change material; and a guide rib provided at an upper side of an inner side wall of the cell housing to guide movement of the phase change material to a lower side of the cell housing, wherein the guide rib extends from the inner side wall of the cell housing and is angled diagonally toward the lower side of the cell housing from a location at which the guide rib is attached to the inner side wall of the cell housing.
With respect to claim 2 of the pending application, the patent recites (Claim 14) the battery module further comprising a heatsink mounted to a side of the cell housing.
With respect to claim 3 of the pending application, the patent recites (Claim 2) the battery module, wherein the cover bus bar further includes insulation layers for insulating the electrode connection layers, wherein the insulation layers and the electrode connection layers are arranged in a layered structure.
With respect to claim 4 of the pending application, the patent recites (Claim 3) the battery module, wherein the electrode connection layers are disposed between the insulation layers, respectively.
With respect to claim 5 of the pending application, the patent recites (Claim 4) the battery module, wherein the cover bus bar includes: a first insulation layer configured to form a lower side of the cover bus bar and provided to face the plurality of battery cells; a first electrode connection layer disposed at an upper side of the first insulation layer and electrically connected to one of positive electrodes or negative electrodes of the plurality of battery cells; a second insulation layer disposed at an upper side of the first electrode connection layer; a second electrode connection layer disposed at an upper side of the second insulation layer and electrically connected to the other of the positive electrodes or the negative electrodes of the plurality of battery cells; and a third insulation layer disposed at an upper side of the second electrode connection layer to form an upper side of the cover bus bar.
With respect to claim 6 of the pending application, the patent recites (Claim 5) the battery module, wherein the first electrode connection layer and the second electrode connection layer are provided as a flexible printed circuit board.
With respect to claim 7 of the pending application, the patent recites (Claim 6) 
the battery module, wherein an insulation pattern is provided to a rim of at least one of the first electrode connection layer or the second electrode connection layer.
	With respect to claim 8 of the pending application, the patent recites (Claim 7) the battery module, wherein a rim of the cover bus bar is bonded to a rim of the cell housing by seaming.
	With respect to claim 9 of the pending application, the patent recites (Claim 8) the battery module, further comprising a heatsink mounted to at least one of the cell housing or the cover bus bar to cool the plurality of battery cells.
	With respect to claim 10 of the pending application, the patent recites (Claim 9) the battery module, wherein the phase change material is a material that, when a temperature of the plurality of battery cells is raised, evaporates and moves toward the cover bus bar, and then is liquefied by the heatsink and moves to a lower side of the cell housing.
	With respect to claim 13 of the pending application, the patent recites (Claim 10) the battery module, wherein the plurality of battery cells are cylindrical secondary batteries.
	With respect to claim 14 of the pending application, the patent recites (Claim 11) a battery pack, comprising at least one battery module and a pack case configured to package the at least one battery module.
	With respect to claim 15 of the pending application, the patent recites (Claim 12) a vehicle, comprising: at least one battery pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/
Primary Examiner, Art Unit 1724